Citation Nr: 9906532	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran was on active service from June 1954 to April 
1962.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal. 

In correspondence to the RO dated September 1998, the 
veteran's representative requested on behalf of the veteran 
consideration of a claim for service connection for tinnitus.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical or audiological evidence in the 
claims file which indicates the veteran suffers from right 
ear hearing loss incurred in or aggravated by his period of 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right ear hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In July 1961, the veteran was seen for complaints of painful 
ears.  A physical examination of the ears was performed, and, 
audiometric testing, was as follows (the score shown in the 
parenthesis reflects conversion of ASA standards used by the 
military until October 31, 1967, to the currently accepted 
ISO standards):


HERTZ

500
1000
2000
4000
RIGHT
25 (40)
30 (40)
20 (30)
30 (35)

The assessment was chronic otitis media.  Antibiotics and 
antihistamines were prescribed.  Approximately 2 weeks later, 
a second audiometric test was performed (number in 
parenthesis is corrected to reflect ISO standards):  


HERTZ

500
1000
2000
4000
RIGHT
25 (40)
25 (35)
20 (30)
5 (10)



However, the veteran's January 1962 discharge examination 
shows he had normal hearing in the right ear (number in 
parenthesis is corrected to reflect ISO standards). 


HERTZ

500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)

He had hearing of 15/15 in the right ear according to the 
whispered voice test.

Associated with the claims folder is VA Form 21E-1990 - 
Application for Program of Education reflecting that during 
service, the veteran attended machinist's school for a period 
of 3 months from September to December 1954.  The veteran's 
post service occupation was listed as a lathe operator.

With respect to the post-service medical evidence, a June 
1983 VA examination report shows the veteran had normal 
hearing in the right ear.  It was indicated on the 
examination report that he was employed as a carpenter for 
Conrail.

A December 1996 VA examination report shows his right ear 
pure tone thresholds, in decibels as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
40

Finally, the record includes statements by the veteran and 
his representative during his February 1998 appeal hearing at 
the RO during which he indicated that he had various 
specialties during his service, including infantryman, 
machine operator, and technical supply specialist.  The 
veteran further indicated that his current right ear hearing 
loss is related to his in-service exposure to rifle/mortar 
firing, as well as to being around loud heavy machinery and 
generators. 

After a review of the evidence of record, the Board finds 
that the veteran's discharge examination and the June 1983 VA 
examination report, as discussed above, show he had normal 
hearing of the right ear.  As well, the Board notes that the 
December 1996 VA examination report, dated more than 30 years 
after the veteran's discharge, is the first post-service 
indication of a right ear hearing disability which meets the 
criteria defined in 38 C.F.R. § 3.385 and Hensley.  As such, 
the veteran has failed to show an essential element to well 
ground his claim for service connection, which is the 
existence of a nexus between his current disability and his 
period of service.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Thus, as the evidence does not show that the veteran 
currently suffers from a right ear hearing disability which 
is related to his period of service, the Board finds that the 
veteran's claim for service connection for a right ear 
hearing disability is not well grounded and must be denied on 
that basis.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.

In arriving at its conclusion, the Board has considered the 
various statements and correspondence by the veteran and his 
representative during the February 1998 appeal hearing.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that these individuals are 
laypersons not qualified to offer a medical opinion as to 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the United 
States Court of Veterans Appeals held that a veteran does not 
meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

The Board notes that section 5107(a) of the U.S. Code 
requires the VA to assist a claimant in developing the facts 
pertinent to his claim of service connection for right ear 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).  However,  
in Epps v. Gober, the Court stated that a claimant's burden 
to submit evidence sufficient to establish a "well 
grounded" claim is the claimant's alone.  Id. § 5107 (a), 
(b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim. Id.  In addition, the 
Board is not aware of any circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submitting to VA competent 
audiological or medical evidence demonstrating a nexus 
between his current right ear hearing loss disability and his 
period of service.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for service connection for 
right ear hearing loss, and the reasons for which his claim 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for right ear hearing loss is denied. 



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

